 1                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   KENYON DARRELL BROWN,                           ) CASE NO. ED CV 19-2507-RGK (PJW)
                                                     )
11                         Petitioner,               )
                                                     ) J U D G M E N T
12                  v.                               )
                                                     )
13   PEOPLE OF STATE OF CALIFORNIA,                  )
                                                     )
14                         Respondent.               )
                                                     )
15
16          Pursuant to the Order Dismissing Petition Without Prejudice,
17          IT IS HEREBY ADJUDGED that the Petition is denied and the action
18   is dismissed without prejudice.
19
            DATED: February 12, 2020
20
21
22
                                                  R. GARY KLAUSNER
23                                                UNITED STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\Judgment.wpd
